Citation Nr: 1020973	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In February 2009, the Veteran 
testified before the undersigned at a Travel Board hearing.  
In March 2009, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another  remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the informal hearing presentation, the Veteran's 
representative raised the issues of service connection for 
malaria and for disabilities of the back, knees, and feet.  
The Veteran's claim of TDIU is inextricably intertwined with 
the raised service connection issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  Accordingly, the claim for a 
TDIU due to service-connected disability is deferred pending 
adjudication of the service connection claims.

In addition, the Veteran's representative questioned the 
adequacy of the recent December 2009 VA examination regarding 
the opinion on whether the Veteran is unemployable due to his 
service-connected left nephrectomy with right hydronephrosis 
and calculi.  The Board observes that VA had obtained an 
opinion in August 2009.  That examiner suggested that an 
opinion from a nephrologist be obtained.  Although a VA 
examination was subsequently conducted in December 2009, the 
examination was not conducted by an examiner with such 
expertise.  The representative indicated that an orthopedic 
resident conducted the examination and did not complete all 
the requisite testing in order to evaluate the left 
nephrectomy with right hydronephrosis and calculi.  As such, 
the Board finds that the Veteran should be afforded a new 
examination by an examiner with the requisite medical 
expertise.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Adjudicate the issues of service 
connection for malaria and for back, 
knee, and foot disorders.  The Veteran 
should be informed of this decision and 
of his appellate rights.  

2.  Schedule the Veteran for a VA 
examination by a nephrologist.  The 
examiner should review the claims file.  
All indicated tests should be conducted.   

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected left 
nephrectomy with right hydronephrosis and 
calculi, to include any renal 
dysfunction.

The examiner is requested to provide a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected left 
nephrectomy with right hydronephrosis and 
calculi (and any other disabilities 
determined to be service connected) as 
opposed to any nonservice-connected 
disabilities and advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disability(ies) and whether any 
limitation on employment is likely to be 
permanent.  The examiner should determine 
if the Veteran's service-connected 
disability(ies) alone renders him unable 
to secure or follow a substantially 
gainful occupation.

The examiner must provide a complete 
rationale for all conclusions reached.

3.  Then, review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner for 
completion of the inquiry.  

4.  Finally, readjudicate the claim of 
entitlement to a TDIU.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

